Title: To George Washington from Richard Bennett Lloyd, 11 November 1780
From: Lloyd, Richard Bennett,Lloyd, Amelia Leigh
To: Washington, George


                        
                            Elizth Town 11th Novr 1780
                        
                        Mr and Mrs Lloyd present their respectful compliments to His Excellency General Washington They fully
                            intended themselves the honour of waiting on His Excellency on their way throught this State—but the very rapid aproach of
                            Winter, and the Childredn being somewhat indisposed to day, obliges Mr Ll: to settle his Family at Philadelphia, or in
                            Maryland before he can have the honour of being at Head Quarters.

                    